AO 446 (Rev, 06/12} Summons in a Civil Action

 

PROOF OF SERVICE
(This section should not be filed with the Court unless required by Fed. R. Civ, P, 4(1))

 

Case No. 2:18-cv—12447-PDB—DRG

4 . as
This summons for (name of individual and, title, ifany) 4) bbs ts TF 02 Eos while Med obi See Be oe

was received by me on (date) OL LE. Ltr k

{[ ]  Tpersonally served the summons on the individual at (place)

 

on (date) 5 or

 

{ ]  Tileft the summons at the individual's residence or usual place of abode with (name)

a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

Poy by — -
[i] Iserved the summons on (name of individual) Low bh KE Z “iT CLF ae , who is
designated by law to accept service of process on behalf of (name of organization) sn
LU A+ 37 REN HA balers seg hope. on (date) oo ZL Pat 2 Late a > or
7

f | Treturned the summons unexecuted because 5 or

[ |] Other: (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under the penalty of perjury that this information is true,

co

 

 

/ : po) 2 if
Date: “2 Le Lol E hv bowen, CP S pb nAe_-
° Server's Signature , —_
een ge pp tae et RA

 

Printed Name ca Title _.
4g fe bp bed.
Server's addre CSS pty aka) FAR, bite Sh Be aoe

Additional information regarding attempted service, etc.:

 
